Citation Nr: 1819334	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-05 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to status as a veteran for purposes of Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The appellant had service in the Naval Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appellant testified before the undersigned Veterans Law Judge in a hearing at the RO in April 2017. 

The Board remanded this matter in October 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The appellant suffered an arachnoid hemorrhage in May 1981, but was not on active duty for training at that time, was not on inactive duty training, was not traveling to a period of such duty, and did not suffer a covered disease.  


CONCLUSION OF LAW

The criteria to establish "veteran" status have not been met, and, thus, the appellant is not eligible for VA benefits based on her service.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.1, 3.6. 



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant in this case is seeking recognition as a veteran for purposes of qualifying for VA benefits.  She maintains that she experienced a medical emergency en route to Reserve duty.  Board Hr'g Tr. 8.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

For VA purpose, the term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  Active military, naval, and air service includes active duty, any period of active duty for training during (ACDUTRA) which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  

ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22).   Service connection may be granted for injury or disease incurred or aggravated in ACDUTRA.  38 U.S.C.A. § 101(24).  

INACDUTRA, by comparison, is defined as other than full-time training performed by Reserves.  38 U.S.C.A. § 101(23).  Service connection may be granted for injuries incurred or aggravated in INACDUTRA, but not for disease (except from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training).  38 U.S.C.A. § 101(24).  

Any individual: (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be. The Department of Veterans Affairs will determine whether such individual was so authorized or required to perform such duty, and whether the individual was disabled or died from an injury or covered disease so incurred.  In making such determinations, there shall be taken into consideration the hour on which the individual began to proceed or return; the hour on which the individual was scheduled to arrive for, or on which the individual ceased to perform, such duty; the method of travel performed; the itinerary; the manner in which the travel was performed; and the immediate cause of disability or death.  Whenever any claim is filed alleging that the claimant is entitled to benefits by reason of this paragraph, the burden of proof shall be on the claimant.  38 C.F.R. § 3.6(e).  For purposes of this section, the term covered disease means any of the following: (i) an acute myocardial infarction; (ii) a cardiac arrest; (iii) a cerebrovascular accident.  38 C.F.R. § 3.6(e)(3).  

Service on ACDUTRA, without more, will not suffice to give one veteran status.  An individual seeking VA disability compensation based only on ACDUTRA must establish a service-connected disability in order to achieve veteran status and to be entitled to disability compensation benefits.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).

B.  Discussion
  
In this case, the appellant has not achieved veteran status.  

The appellant contends that she experienced a medical emergency en route to Reserve duty on June 9, 1979.  Board Hr'g Tr. 8.  The Board notes that all of the available medical records refer to a medical emergency occurring on May 25, 1981.  She was admitted to a civilian hospital six days later.  The hospital's admission records show that she had had a subarachnoid hemorrhage on that date with loss of consciousness.  

Her official service personnel records (SPRs) show that she had 4 total drills between May 17, 1981, and June 8, 1981.  The specific dates are not given, but this is immaterial as the remaining evidence shows that the medical emergency did not occur during a period of ACDUTRA (or INACDUTRA).  

In a January 2012 statement, the appellant explained that she had blacked out when the subarachnoid hemorrhage occurred.  She wrote that "my sister and my aunt [were] with me and I was able to tell them to call an ambulance[.]"  To the extent that she was with her sister and aunt, this statement shows that she was not in ACDUTRA, INACDUTRA, or traveling to or back from such service.  

Similarly, her daughter wrote an April 2012 statement describing her recollection of the events that day.  She specified that she remembered her mother coming home from duty and complaining of headaches and neck pain.  Next, she arrived at the hospital to learn that her mother needed emergency brain surgery.  Again here, her daughter's recollection shows that her mother had already arrived home from her duty at the time of the event.  

Finally, the Board takes notice that May 25, 1981, was a Monday.  See Sykes v. Apfel, 228 F.3d 259, 272 (3d Cir. 2000) (an agency decisionmaker may take notice of commonly acknowledged facts).  This would coincide with her having returned from a period of INACDUTRA service.  

Thus, the weight of the evidence shows that the Veteran was not on duty at the time of the event and was not traveling to or from any period of service.  She was with her family when the event occurred, which indicates that she was home already.  Furthermore, she "blacked out," which indicates that she was no longer traveling from such duty.  

Even if she had been traveling home at the time of the event, she did not have an acute myocardial infarction, cardiac arrest, or a cerebrovascular accident.  Thus, her subarachnoid hemorrhage, if it occurred while traveling for duty, is not a covered disease.  38 C.F.R. § 3.6(e)(3).  

Therefore, overall, the evidence does not establish that the Veteran incurred an injury or disease in ACDUTRA or an injury in INACDUTRA.  There is on reasonable doubt to resolve in favor of the appellant in this claim.  Accordingly, veteran status is not achieved, and the appeal is denied.


ORDER

The appeal to establish veteran status, and basic eligibility for VA benefits, is denied. 




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


